DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “102” in Pa [0040].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the overlap between the first portion… and the second portion … is between about 50% and 100%”. It renders the claim indefinite since it is unclear which portion the claimed overlap ratio is with respect to.
Claim 8 recites the limitation “the resin precursor mixture comprises a first siloxane monomer…”. It renders the claim indefinite since it is unclear whether “a first siloxane monomer…” is different material from the crosslinkable or polymerizable species recited in the referred claim 1 or not. For the purpose of examination, it has been interpreted that the crosslinkable or polymerizable species comprises a first siloxane monomer…
Claim 9 recites the limitation “the resin precursor mixture comprises a second siloxane monomer…”. It renders the claim indefinite since it is unclear whether “a second siloxane monomer…” is different material from the crosslinkable or polymerizable species recited in the referred claim 1 or not. For the purpose of examination, it has been interpreted that the crosslinkable or polymerizable species comprises a second siloxane monomer…
Claim 12 recites the limitation “the resin precursor mixture comprises a thermochromic additive”. It renders the claim indefinite since it is unclear whether “a thermochromic additive” is different material from the thermochromic species recited in the referred claim 1 or not. For the purpose of examination, it has been interpreted that the thermochromic species comprises a thermochromic additive.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffner (US 2022/0184885).

With respect to claim 1, Schaffner teaches a method of 3D printing an object (“a process of additive manufacturing an object, such as a cured composition, from an additive manufacturing composition”, Pa [0019], comprising:
providing a resin precursor mixture (“an additive manufacturing composition”) comprising a crosslinkable or polymerizable species (“the at least one alkenyl-derivatized polysiloxane and the at least one mercapto-derivatized polysiloxane crosslinking agent”, Pa [0017]), and a thermochromic species (“thermochromic dyes”, Pa [0088]); and
contacting a first portion of the resin precursor mixture with an actinic radiation (“stereolithography”, Pa [0019]; “Irradiating the applied film of the additive manufacturing composition with the radiation source”, Pa [0131]; “the radiation source may be a LED lamp”, Pa [0120]; “UV/Vis radiation having a wavelength of from 190 nm to 900 nm can easily be generated using …energy-efficient LED lamps”, Pa [0097]);
wherein upon contacting the portion of resin precursor mixture with the actinic radiation, a portion of the crosslinkable or polymerizable species in the resin precursor mixture cures to provide a portion of the object (“the mercapto-derivatized polysiloxane crosslinking contained in the additive manufacturing composition according to the present invention, is being activated upon exposure to radiation, in particular upon exposure to UV/Vis radiation.”, Pa [0097]; “Curing the preproduct thereby providing the cured composition”, Pa [0117]).

With respect to claim 9, Schaffner as applied to claim 1 above further teaches that the resin precursor mixture comprises a second siloxane monomer, a second siloxane oligomer, or a second siloxane polymer, the siloxane comprising a plurality of unsaturated carbon-carbon bonds (“the at least one alkenyl-derivatized polysiloxane”, Pa [0017]; “a vinyl group”, Pa [0043]).

With respect to claim 10, Schaffner as applied to claim 1 above further teaches that the resin precursor mixture comprises one or more of a photoinitiator (“the additive manufacturing composition further comprises at least one free radical photoinitiator, which is capable of being activated upon exposure to radiation”, Pa [0066]).

With respect to claim 12, Schaffner as applied to claim 1 above teaches that the resin precursor mixture comprises a thermochromic additive (“thermochromic dyes”, Pa [0088]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner (US 2022/0184885) as applied to claim 1 above.

With respect to claim 2, Schaffner as applied to claim 1 above further teaches modulating the temperature of a second portion of the resin precursor mixture in another embodiment (“The viscosity of the composition of the invention may be controlled by decreasing or increasing the temperature of the composition.”, Pa [0106]).

With respect to claim 3, Schaffner as applied to claim 2 above further teaches that the temperature is modulated by contacting the second portion of the resin precursor mixture with a thermal radiation (“if the viscosity of the additive manufacturing composition is too high, its temperature may be increased, fire predefined temperature may in some embodiments be in the range of 0 to 250° C.”, Pa [0145]).

With respect to claim 4, Schaffner as applied to claim 2 above further teaches that the first portion of the resin precursor mixture and the second portion of the resin precursor mixture are substantially overlapped since the resin of which the temperature is modulated to control the viscosity thereof would be participated in the additive manufacturing, i.e., it would be irradiated by the radiation and cured.

With respect to claim 5, Schaffner as applied to claim 4 above further teaches that the first portion of the resin precursor mixture and the second portion of the resin precursor mixture are inherently each independently characterized by a cure depth dimension since the resin mixture would be cured by the actinic radiation but would not be cured by thermal radiation.

With respect to claim 6, Schaffner as applied to claim 4 above further teaches that the overlap between the first portion of the resin precursor mixture and the second portion of the resin precursor mixture is 100%, since the resin of which the temperature is modulated to control the viscosity thereof would be participated in the additive manufacturing, i.e., it would be irradiated by the radiation and cured.

With respect to claim 7, Schaffner as applied to claim 1 above further teaches that the resin precursor mixture has a viscosity before curing of 50 Pa·s or less (Pa [0145]). Even though Schaffner is silent to the claimed range (10 Pa·s or less), in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 11, Schaffner as applied to claim 1 above further teaches that the resin precursor mixture comprises a non-reactive diluent in another embodiment (“the viscosity may be controlled by dilution with a solvent.”, Pa [0108]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffner (US 2022/0184885) as applied to claim 1 above, and further in view of Kenney et al. (WO 2016/044547).

With respect to claim 8, Schaffner as applied to claim 1 above further teaches that in alkenyl-derivatized polysiloxanes for use in the present invention, at least one, preferably at least two R groups comprise an alkenyl moiety, preferably a vinyl, allyl, butenyl or pentenyl group (Pa [0043]), but is silent to the siloxane comprising a plurality of thiol groups.
In the same field of endeavor, a method of forming a three-dimensional (3D) article, Kenney teaches printing a photocurable silicone composition with a 3D printer to form a layer (Abstract), and further teaches that the composition comprises an organosiloxane (Pa [0086]) and when the organosiloxane contains acryoyloxyalkyl, substituted acryloyloxyalkyl, alkenyl groups, alkynyl groups, or thiol substituted organic groups, the composition can further comprise at least one free radical photoinitiator to initiate cure (cross-linking) of the organosiloxane upon exposure to irradiation (Pa [00112]).
Since Kenney teaches substitutability of thiol substituted organic groups for alkenyl groups in an organosiloxane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schaffner with the teachings of Kenney and substitute thiol substituted organic groups for alkenyl groups for the purpose of preparing a photocurable silicone composition being used in the 3D printing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742